Citation Nr: 1544810	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic sinusitis, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for sleep problems, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for growth on the brain, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:  Stacey Clark, Attorney	


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2015 correspondence, the Veteran's attorney requested a 90 day extension to leave the record open for the submission of additional evidence.  In June 2015 correspondence, the Board granted an additional 30 days for the submission of additional evidence.  Additional evidence was submitted and is of record.     

The issues of entitlement to service connection for right ankle joint pain, entitlement to an increased rating for limited flexion of the left wrist and whether there was clear and unmistakable error (CUE) in a June 1992 RO rating decision, have been raised by the record in July 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2015 correspondence, the Veteran's attorney stated that medical evidence pertinent to the claims on appeal have not been associated with the Veteran's claims file and should be obtained.  Specifically, the Veteran's attorney noted that while some treatment records from Glynn Family Medical Center, Dr. Neal R. Boswell, Dublin VA Medical Center (VAMC), and Brunswick Community Based Outpatient Clinic (CBOC) have been associated with the claims folder, the record is incomplete and that all records should be obtained.  Moreover, it was noted that treatment records from Summit Sports Medicine & Orthopaedic Surgery and from the Savannah VAMC are not of record and should also be obtained.  The Board notes that a review of the Veteran's claim file indicates that the identified records are missing or have never been obtained. 
 
VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, on remand, all outstanding VA and private treatment records, should be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release forms from the Veteran, obtain any and all records from the following:  Glynn Family Medical Center; Dr. Neal R. Boswell; and Summit Sports Medicine & Orthopaedic Surgery.

2. Obtain any and all VA treatment records pertaining to the Veteran from Dublin VAMC, Savannah VAMC, and Brunswick CBOC.  

3.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal. The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection.
 
4.  If the benefits sought on appeal remain denied, the Veteran and his attorney must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







